UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-01728 Nicholas Fund, Inc. (Exact name of registrant as specified in charter) 700 North Water Street Milwaukee, Wisconsin 53202 (Address of principle executive offices) Jeffrey T. May, Senior Vice President & Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and address of agent for service) Registrant's telephone number, including area code: 414-272-6133 Date of Fiscal year-end: 03/31/2005 Date of reporting period: 07/1/2003 - 06/30/2004 Item 1. Proxy Voting Record ISSUER NAME TICKER CUSIP MTG DATE MTG TYPE Proposal Type Voted? Vote For/Agnst Mgmt Abbott Laboratories ABT 002824100 4/23/04 Annual 1.01 Elect Roxanne S. Austin MGMT YES FOR FOR 1.02 Elect H. Laurance Fuller MGMT YES FOR FOR 1.03 Elect Richard A. Gonzalez MGMT YES FOR FOR 1.04 Elect Jack M. Greenberg MGMT YES FOR FOR 1.05 Elect Jeffrey M. Leiden MGMT YES FOR FOR 1.06 Elect David Owen MGMT YES FOR FOR 1.07 Elect Boone Powell Jr. MGMT YES FOR FOR 1.08 Elect Addison Barry Rand MGMT YES FOR FOR 1.09 Elect W. Ann Reynolds MGMT YES FOR FOR 1.10 Elect Roy S. Roberts MGMT YES FOR FOR 1.11 Elect William D. Smithburg MGMT YES FOR FOR 1.12 Elect John R. Walter MGMT YES FOR FOR 1.13 Elect Miles D. White MGMT YES FOR FOR 2.00 Ratify Selection of Auditors MGMT YES FOR FOR 3.00 Review Drug Pricing or Distribution SHLDR YES AGNST FOR 4.00 Review Political Spending SHLDR YES FOR AGNST 5.00 Restrict Executive Compensation SHLDR YES AGNST FOR 6.00 Review AIDS Pandemic's Impact on Company SHLDR YES AGNST FOR Affiliated Computer Services, Inc. CAH 008190100 10/30/2003 Annual 1.01 Elect Darwin Deason MGMT YES FOR FOR 1.02 Elect Jeffrey A. Rich MGMT YES FOR FOR 1.03 Elect Mark A. King MGMT YES FOR FOR 1.04 Elect Joseph P. O'Neill MGMT YES FOR FOR 1.05 Elect Frank A. Rossi MGMT YES FOR FOR 1.06 Elect J. Livingston Kosberg MGMT YES FOR FOR 1.07 Elect Dennis McCuistion MGMT YES FOR FOR 2.00 Adopt Executive Officers Compensation Plan MGMT YES FOR FOR 3.00 Ratify Auditors MGMT YES FOR FOR Affiliated Managers Group AMG 008252108 6/8/04 Annual 1.01 Elect William J. Nutt MGMT YES FOR FOR 1.02 Elect Sean M. Healey MGMT YES FOR FOR 1.03 Elect Richard E. Floor MGMT YES FOR FOR 1.04 Elect Stephen J. Lockwood MGMT YES FOR FOR 1.05 Elect Harold J. Meyerman MGMT YES FOR FOR 1.06 Elect Robert C. Puff Jr MGMT YES FOR FOR 1.07 Elect Rita M. Rodriguez MGMT YES FOR FOR American Express AXP 025816109 4/26/04 Annual 1.01 Elect Daniel F. Akerson MGMT YES FOR FOR 1.02 Elect Charlene Barshefsky MGMT YES FOR FOR 1.03 Elect William G. Bowen MGMT YES FOR FOR 1.04 Elect Ursula M. Burns MGMT YES FOR FOR 1.05 Elect Kenneth I. Chenault MGMT YES FOR FOR 1.06 Elect Peter R. Dolan MGMT YES FOR FOR 1.07 Elect Vernon E. Jordan Jr. MGMT YES FOR FOR 1.08 Elect Jan Leschly MGMT YES FOR FOR 1.09 Elect Richard A. McGinn MGMT YES FOR FOR 1.10 Elect Edward D. Miller MGMT YES FOR FOR 1.11 Elect Frank P. Popoff MGMT YES FOR FOR 1.12 Elect Robert D. Walter MGMT YES FOR FOR 2.00 Ratify Selection of Auditors MGMT YES FOR FOR 3.00 Director Tenure/Retirement Age SHLDR YES AGNST FOR 4.00 Review Political Spending SHLDR YES FOR AGNST Apogent Technologies Inc AOT 03760A101 6/28/04 Special 1.00 Approve Merger/Acquisition MGMT YES FOR FOR 2.00 Adjourn Meeting MGMT YES FOR FOR Autozone, Inc. AZO 053332102 12/11/2003 Annual 1.01 Elect Charles M. Elson MGMT YES FOR FOR 1.02 Elect Marsha J. Evans MGMT YES FOR FOR 1.03 Elect Earl G. Graves MGMT YES FOR FOR 1.04 Elect Gerry House MGMT YES FOR FOR 1.05 Elect JR Hyde, III MGMT YES FOR FOR 1.06 Elect Edward S. Lampert MGMT YES FOR FOR 1.07 Elect Andrew McKenna MGMT YES FOR FOR 1.08 Elect Steve Odland MGMT YES FOR FOR 1.09 Elect James J. Postl MGMT YES FOR FOR 2.00 Ratify Selection of Auditors MGMT YES FOR FOR Bank Mutual BKMU 063750103 5/3/04 Annual 1.01 Elect Michael T. Crowley Sr. MGMT YES FOR FOR 1.02 Elect Raymond W. Dwyer Jr. MGMT YES FOR FOR 1.03 Elect J. Gus Swoboda MGMT YES FOR FOR 2.00 Ratify Selection of Auditors MGMT YES FOR FOR 3.00 Adopt Stock Option Plan MGMT YES FOR FOR Baxter International BAX 071813109 5/4/04 Annual 1.01 Elect John D. Forsyth MGMT YES FOR FOR 1.02 Elect Gail D. Fosler MGMT YES FOR FOR 1.03 Elect Carole J. Uhrich MGMT YES FOR FOR 2.00 Ratify Selection of Auditors MGMT YES FOR FOR 3.00 Adopt Cumulative Voting SHLDR YES AGNST FOR Berkley (W R) Corp BER 084423102 5/11/04 Annual 1.01 Elect William R. Berkley Jr. MGMT YES FOR FOR 1.02 Elect Ronald E. Blaylock MGMT YES FOR FOR 1.03 Elect Mark E. Brockbank MGMT YES FOR FOR 1.04 Elect Rodney A. Hawes Jr. MGMT YES FOR FOR 2.00 Approve Long-Term Bonus Plan MGMT YES FOR FOR 3.00 Increase Authorized Common Stock MGMT YES FOR FOR 4.00 Ratify Selection of Auditors MGMT YES FOR FOR Berkshire Hathaway BRK 084670108 5/1/04 Annual 1.01 Elect Warren E. Buffett MGMT YES FOR FOR 1.02 Elect Charles T. Munger MGMT YES FOR FOR 1.03 Elect Susan T. Buffett MGMT YES FOR FOR 1.04 Elect Howard G. Buffett MGMT YES FOR FOR 1.05 Elect Malcolm G. Chace III MGMT YES FOR FOR 1.06 Elect David S. Gottesman MGMT YES FOR FOR 1.07 Elect Charlotte Guyman MGMT YES FOR FOR 1.08 Elect Donald R. Keough MGMT YES FOR FOR 1.09 Elect Thomas S. Murphy MGMT YES FOR FOR 1.10 Elect Ronald L. Olson MGMT YES FOR FOR 1.11 Elect Walter Scott Jr. MGMT YES FOR FOR 2.00 Review Political Spending SHLDR YES AGNST FOR Bristol-Myers Squibb BMY 110122108 5/4/04 Annual 1.01 Elect Peter R. Dolan MGMT YES FOR FOR 1.02 Elect Louis V. Gerstner Jr. MGMT YES FOR FOR 1.03 Elect Leif Johansson MGMT YES FOR FOR 2.00 Ratify Selection of Auditors MGMT YES FOR FOR 3.00 Review Political Spending SHLDR YES AGNST FOR 4.00 Limit or End Political Spending SHLDR YES AGNST FOR 5.00 Independent Board Chairman SHLDR YES AGNST FOR 6.00 Review AIDS Pandemic's Impact on Company SHLDR YES AGNST FOR 7.00 Require Majority Vote to Elect Directors SHLDR YES AGNST FOR Cardinal Health, Inc. CAH 14149Y108 11/5/2003 Annual 1.01 Elect Dave Bing MGMT YES FOR FOR 1.02 Elect John F. Finn MGMT YES FOR FOR 1.03 Elect John F. Havens MGMT YES FOR FOR 1.04 Elect David W. Raisbeck MGMT YES FOR FOR 1.05 Elect Robert D. Walter MGMT YES FOR FOR Cendant CD 151313103 4/20/04 Annual 1.01 Elect M. Brian Mulroney MGMT YES FOR FOR 1.02 Elect Ronald L. Nelson MGMT YES FOR FOR 1.03 Elect Robert W. Pittman MGMT YES FOR FOR 1.04 Elect Myra J. Biblowit MGMT YES FOR FOR 1.05 Elect Sheli Z. Rosenberg MGMT YES FOR FOR 2.00 Repeal Classified Board MGMT YES FOR FOR 3.00 Ratify Selection of Auditors MGMT YES FOR FOR 4.00 Independent Board Chairman SHLDR YES AGNST FOR 5.00 Cap Executive Pay SHLDR YES AGNST FOR ChoicePoint CPS 170388102 4/29/04 Annual 1.01 Elect John B. McCoy MGMT YES FOR FOR 1.02 Elect Thomas M. Coughlin MGMT YES FOR FOR 1.03 Elect Derek V. Smith MGMT YES FOR FOR 2.00 Adopt Deferred Compensation Plan MGMT YES FOR FOR 3.00 Ratify Selection of Auditors MGMT YES FOR FOR Cintas Corporation CTAS 172908105 10/14/2003 Annual 1.01 Elect Richard T. Farmer MGMT YES FOR FOR 1.02 Elect Robert J. Kohlhepp MGMT YES FOR FOR 1.03 Elect Scott D. Farmer MGMT YES FOR FOR 1.04 Elect Paul R. Carter MGMT YES FOR FOR 1.05 Elect Gerald V. Dirvin MGMT YES FOR FOR 1.06 Elect Robert J. Herbold MGMT YES FOR FOR 1.07 Elect Roger L. Howe MGMT YES FOR FOR 1.08 Elect David C.Phillips MGMT YES FOR FOR 2.00 Establish Number of Directors Elected MGMT YES FOR FOR 3.00 Approve Director's Stock Option Plan MGMT YES FOR FOR 4.00 Adopt Policy to Expense Stock Options SHLDR YES AGNST FOR 5.00 Establish Nominating Committee SHLDR YES AGNST FOR 6.00 Nominate Independent Directors SHLDR YES AGNST FOR 7.00 Propose Report on Code of Conduct SHLDR YES AGNST FOR Clear Channel Communications CCU 184502102 4/28/04 Annual 1.01 Elect L. Lowry Mays MGMT YES FOR FOR 1.02 Elect Phyllis B. Riggins MGMT YES FOR FOR 1.03 Elect Alan D. Feld MGMT YES FOR FOR 1.04 Elect Mark P. Mays MGMT YES FOR FOR 1.05 Elect Theodore H. Strauss MGMT YES FOR FOR 1.06 Elect Thomas O. Hicks MGMT YES FOR FOR 1.07 Elect Randall T. Mays MGMT YES FOR FOR 1.08 Elect J.C. Watts Jr. MGMT YES FOR FOR 1.09 Elect Perry J. Lewis MGMT YES FOR FOR 1.10 Elect B. J. McCombs MGMT YES FOR FOR 1.11 Elect John H. Williams MGMT YES FOR FOR 2.00 Ratify Selection of Auditors MGMT YES FOR FOR Constellation Brands, Inc. STZ 21036P108 7/15/2003 Annual 1.01 Elect Thomas C. McDermott MGMT YES FOR FOR 1.02 Elect Paul L. Smith MGMT YES FOR FOR 2.00 Ratify Selection of Auditors MGMT YES FOR FOR CVS Corp CVS 126650100 5/12/04 Annual 1.01 Elect W. Don Cornwell MGMT YES FOR FOR 1.02 Elect Thomas P. Gerrity MGMT YES FOR FOR 1.03 Elect Stanley P. Goldstein MGMT YES FOR FOR 1.04 Elect Marian L. Heard MGMT YES FOR FOR 1.05 Elect William H. Joyce MGMT YES FOR FOR 1.06 Elect Terry R. Lautenbach MGMT YES FOR FOR 1.07 Elect Terrence Murray MGMT YES FOR FOR 1.08 Elect Sheli Z. Rosenberg MGMT YES FOR FOR 1.09 Elect Thomas M. Ryan MGMT YES FOR FOR 2.00 Adopt Director Stock Option Plan MGMT YES FOR FOR 3.00 Ratify Selection of Auditors MGMT YES FOR FOR 4.00 Restrict Executive Compensation SHLDR YES AGNST FOR DAVITA Inc DVA 23918K108 5/24/04 Annual 1.01 Elect Nancy-Ann DeParle MGMT YES FOR FOR 1.02 Elect Richard B. Fontaine MGMT YES FOR FOR 1.03 Elect Peter T. Grauer MGMT YES FOR FOR 1.04 Elect Michele J. Hooper MGMT YES FOR FOR 1.05 Elect C. Raymond Larkin Jr. MGMT YES FOR FOR 1.06 Elect John M. Nehra MGMT YES FOR FOR 1.07 Elect William L. Roper MGMT YES FOR FOR 1.08 Elect Kent J. Thiry MGMT YES FOR FOR 2.00 Approve Other Business MGMT YES FOR FOR Dentsply International Inc XRAY 249030107 5/10/04 Annual 1.01 Elect Paula H. Cholmondeley MGMT YES FOR FOR 1.02 Elect Michael J. Coleman MGMT YES FOR FOR 1.03 Elect John C. Miles II MGMT YES FOR FOR 1.04 Elect W. Keith Smith MGMT YES FOR FOR 2.00 Ratify Selection of Auditors MGMT YES FOR FOR DIRECTV Group Inc DTV 25459L106 6/2/04 Annual 1.01 Elect K. Rupert Murdoch MGMT YES FOR FOR 1.02 Elect Neil R. Austrian MGMT YES FOR FOR 1.03 Elect Charles R. Lee MGMT YES FOR FOR 2.00 Adopt Stock Option Plan MGMT YES AGNST AGNST 3.00 Approve Annual Bonus Plan MGMT YES FOR FOR 4.00 Ratify Selection of Auditors MGMT YES FOR FOR General Dynamics GD 369550108 5/5/04 Annual 1.01 Elect Nicholas D. Chabraja MGMT YES FOR FOR 1.02 Elect James S. Crown MGMT YES FOR FOR 1.03 Elect Lester Crown MGMT YES FOR FOR 1.04 Elect William P. Fricks MGMT YES FOR FOR 1.05 Elect Charles H. Goodman MGMT YES FOR FOR 1.06 Elect Jay L. Johnson MGMT YES FOR FOR 1.07 Elect George A. Joulwan MGMT YES FOR FOR 1.08 Elect Paul G. Kaminski MGMT YES FOR FOR 1.09 Elect John M. Keane MGMT YES FOR FOR 1.10 Elect Lester L. Lyles MGMT YES FOR FOR 1.11 Elect Carl E. Mundy Jr. MGMT YES FOR FOR 1.12 Elect Robert Walmsley MGMT YES FOR FOR 2.00 Adopt Stock Option Plan MGMT YES FOR FOR 3.00 Redeem or Vote on Poison Pill SHLDR YES FOR AGNST 4.00 Review Foreign Military Sales SHLDR YES AGNST FOR General Motors Corporation GM 370442832 8/1/2003 Special 1.00 Approve First Charter Amendment MGMT YES FOR FOR 2.00 Ratify New Hughes Certificate MGMT YES FOR FOR 3.00 Ratify New Hughes Split-Off MGMT YES FOR FOR 4.00 Ratify GM/News Stock Sale MGMT YES FOR FOR 5.00 Ratify News Stock Acquisition MGMT YES FOR FOR 6.00 Approve Second GM Charter Amendment MGMT YES FOR FOR Guidant Corp GDT 401698105 5/18/04 Annual 1.01 Elect Maurice A. Cox Jr. MGMT YES FOR FOR 1.02 Elect Nancy-Ann DeParle MGMT YES FOR FOR 1.03 Elect Ronald W. Dollens MGMT YES FOR FOR 1.04 Elect Enrique C. Falla MGMT YES FOR FOR 1.05 Elect Kristina M. Johnson MGMT YES FOR FOR 2.00 Ratify Selection of Auditors MGMT YES FOR FOR 3.00 Expense Stock Options SHLDR YES AGNST FOR H & R Block HRB 093671105 9/10/2003 Annual 1.01 Elect G. Kenneth Baum MGMT YES FOR FOR 1.02 Elect Henry F. Frigon MGMT YES FOR FOR 1.03 Elect Roger W. Hale MGMT YES FOR FOR 2.00 Amend 2003 Executive Compensation Plan MGMT YES FOR FOR 3.00 Ratify Appointment of Accountants MGMT YES FOR FOR Home Depot Inc HD 437076102 5/27/04 Annual 1.01 Elect Gregory D. Brenneman MGMT YES FOR FOR 1.02 Elect Richard H. Brown MGMT YES FOR FOR 1.03 Elect John L. Clendenin MGMT YES FOR FOR 1.04 Elect Berry R. Cox MGMT YES FOR FOR 1.05 Elect Claudio X. Gonzalez Laporte MGMT YES FOR FOR 1.06 Elect Milledge A. Hart III MGMT YES FOR FOR 1.07 Elect Bonnie Guiton Hill MGMT YES FOR FOR 1.08 Elect Kenneth G. Langone MGMT YES FOR FOR 1.09 Elect Robert L. Nardelli MGMT YES FOR FOR 1.10 Elect Roger S. Penske MGMT YES FOR FOR 2.00 Ratify Selection of Auditors MGMT YES FOR FOR 3.00 Director Tenure/Retirement Age SHLDR YES AGNST FOR 4.00 Redeem or Vote on Poison Pill SHLDR YES FOR AGNST 5.00 Restrict Executive Compensation SHLDR YES AGNST FOR 6.00 Monitor/Adopt ILO Conventions SHLDR YES AGNST FOR 7.00 Golden Parachutes SHLDR YES AGNST FOR 8.00 Require Majority Vote to Elect Directors SHLDR YES AGNST FOR InterActiveCorp IACI 45840Q101 6/23/04 Annual 1.01 Elect Richard N. Barton MGMT YES FOR FOR 1.02 Elect Robert R. Bennett MGMT YES FOR FOR 1.03 Elect Edgar Bronfman, Jr. MGMT YES FOR FOR 1.04 Elect Barry Diller MGMT YES FOR FOR 1.05 Elect Victor A. Kaufman MGMT YES FOR FOR 1.06 Elect Donald R. Keough MGMT YES FOR FOR 1.07 Elect Marie-Josee Kravis MGMT YES FOR FOR 1.08 Elect John C. Malone MGMT YES FOR FOR 1.09 Elect Steven Rattner MGMT YES FOR FOR 1.10 Elect H. Norman Schwarzkopf MGMT YES FOR FOR 1.11 Elect Alan G. Spoon MGMT YES FOR FOR 1.12 Elect Diane von Furstenberg MGMT YES FOR FOR 2.00 Ratify Selection of Auditors MGMT YES FOR FOR Kohl's KSS 500255104 4/28/04 Annual 1.01 Elect Wayne R. Embry MGMT YES FOR FOR 1.02 Elect John F. Herma MGMT YES FOR FOR 1.03 Elect R. Lawrence Montgomery MGMT YES FOR FOR 1.04 Elect Frank V. Sica MGMT YES FOR FOR 2.00 Ratify Selection of Auditors MGMT YES FOR FOR 3.00 Restrict Executive Compensation SHLDR YES AGNST FOR 4.00 Independent Board Chairman SHLDR YES AGNST FOR Liberty Media Corp L 530718105 6/9/04 Annual 1.01 Elect Robert R. Bennett MGMT YES FOR FOR 1.02 Elect Paul A. Gould MGMT YES FOR FOR 1.03 Elect John C. Malone MGMT YES FOR FOR 2.00 Amend Stock Option Plan MGMT YES FOR FOR 3.00 Ratify Selection of Auditors MGMT YES FOR FOR Lilly (Eli) LLY 532457108 4/19/04 Annual 1.01 Elect Steven C. Beering MGMT YES FOR FOR 1.02 Elect Winfried F.W. Bischoff MGMT YES FOR FOR 1.03 Elect Franklyn G. Prendergast MGMT YES FOR FOR 1.04 Elect Kathi P. Seifert MGMT YES FOR FOR 2.00 Ratify Selection of Auditors MGMT YES FOR FOR 3.00 Approve Annual Bonus Plan MGMT YES FOR FOR 4.00 Restrict Executive Compensation SHLDR YES AGNST FOR 5.00 Review Drug Pricing or Distribution SHLDR YES AGNST FOR Manpower MAN 56418H100 4/27/04 Annual 1.01 Elect Stephanie A. Burns MGMT YES FOR FOR 1.02 Elect Willie D. Davis MGMT YES FOR FOR 1.03 Elect Jack M. Greenberg MGMT YES FOR FOR 1.04 Elect Terry A. Hueneke MGMT YES FOR FOR 2.00 Ratify Selection of Auditors MGMT YES FOR FOR Marshall & Ilsley MI 571834100 4/27/04 Annual 1.01 Elect Jon F. Chait MGMT YES FOR FOR 1.02 Elect Bruce E. Jacobs MGMT YES FOR FOR 1.03 Elect Dennis J. Kuester MGMT YES FOR FOR 1.04 Elect Edward L. Meyer Jr. MGMT YES FOR FOR 1.05 Elect San W. Orr Jr. MGMT YES FOR FOR 1.06 Elect Debra S. Waller MGMT YES FOR FOR 1.07 Elect George E. Wardeberg MGMT YES FOR FOR Medtronic, Inc. MDT 585155106 8/28/2003 Annual 1.01 Elect Richard H. Anderson MGMT YES FOR FOR 1.02 Elect Michael R. Bonsignore MGMT YES FOR FOR 1.03 Elect Gordon M. Sprenger MGMT YES FOR FOR 2.00 Ratify Selection of Auditors MGMT YES FOR FOR 3.00 Approve 2003 Long-Term Incentive Plan MGMT YES FOR FOR 4.00 Approve Executive's Incentive Plan MGMT YES FOR FOR Mercury General Corp MCY 589400100 5/12/04 Annual 1.01 Elect George Joseph MGMT YES FOR FOR 1.02 Elect Charles E. McClung MGMT YES FOR FOR 1.03 Elect Donald R. Spuehler MGMT YES FOR FOR 1.04 Elect Richard E. Grayson MGMT YES FOR FOR 1.05 Elect Donald P. Newell MGMT YES FOR FOR 1.06 Elect Bruce A. Bunner MGMT YES FOR FOR 1.07 Elect Nathan Bessin MGMT YES FOR FOR 1.08 Elect Michael D. Curtius MGMT YES FOR FOR 1.09 Elect Gabriel Tirador MGMT YES FOR FOR O'Reilly Automotive ORLY 686091109 5/4/04 Annual 1.01 Elect Lawrence P. O'Reilly MGMT YES FOR FOR 1.02 Elect Rosalie O'Reilly Wooten MGMT YES FOR FOR 1.03 Elect Joe C. Greene MGMT YES FOR FOR 2.00 Ratify Selection of Auditors MGMT YES FOR FOR 3.01 Elect John Murphy MGMT YES FOR FOR 3.02 Elect Ronald Rashkow MGMT YES FOR FOR Outback Steakhouse OSI 689899102 4/21/04 Annual 1.01 Elect John A. Brabson Jr. MGMT YES FOR FOR 1.02 Elect Lee Roy Selmon MGMT YES FOR FOR 2.00 Amend Stock Option Plan MGMT YES AGNST AGNST Add Shares to Stock Option Plan 3.00 Approve Other Business MGMT YES FOR FOR Panera Bread Co PNRA 69840W108 5/27/04 Annual 1.01 Elect Larry J. Franklin MGMT YES FOR FOR 2.00 Ratify Selection of Auditors MGMT YES FOR FOR Pentair PNR 709631105 4/30/04 Annual 1.01 Elect Glynis A. Bryan MGMT YES FOR FOR 1.02 Elect David A. Jones MGMT YES FOR FOR 1.03 Elect William T. Monahan MGMT YES FOR FOR 1.04 Elect Karen E. Welke MGMT YES FOR FOR 2.00 Adopt Director Stock Award Plan MGMT YES AGNST AGNST 3.00 Amend Stock Option Plan MGMT YES AGNST AGNST Add Shares to Stock Option Plan 4.00 Adopt Employee Stock Purchase Plan MGMT YES AGNST AGNST 5.00 Adopt Employee Stock Purchase Plan MGMT YES AGNST AGNST 6.00 Ratify Selection of Auditors MGMT YES FOR FOR Pfizer PFE 717081103 4/22/04 Annual 1.01 Elect Michael S. Brown MGMT YES FOR FOR 1.02 Elect M. Anthony Burns MGMT YES FOR FOR 1.03 Elect Robert N. Burt MGMT YES FOR FOR 1.04 Elect W. Don Cornwell MGMT YES FOR FOR 1.05 Elect William H. Gray III MGMT YES FOR FOR 1.06 Elect Constance J. Horner MGMT YES FOR FOR 1.07 Elect William R. Howell MGMT YES FOR FOR 1.08 Elect Stanley O. Ikenberry MGMT YES FOR FOR 1.09 Elect George A. Lorch MGMT YES FOR FOR 1.10 Elect Henry A. McKinnell Jr. MGMT YES FOR FOR 1.11 Elect Dana G. Mead MGMT YES FOR FOR 1.12 Elect Franklin D. Raines MGMT YES FOR FOR 1.13 Elect Ruth J. Simmons MGMT YES FOR FOR 1.14 Elect William C. Steere Jr. MGMT YES FOR FOR 1.15 Elect Jean-Paul Valles MGMT YES FOR FOR 2.00 Ratify Selection of Auditors MGMT YES FOR FOR 3.00 Adopt Stock Option Plan MGMT YES FOR FOR 4.00 Review AIDS Pandemic's Impact on Company SHLDR YES AGNST FOR 5.00 Limit or End Political Spending SHLDR YES AGNST FOR 6.00 Review Political Spending SHLDR YES FOR AGNST 7.00 Director Tenure/Retirement Age SHLDR YES AGNST FOR 8.00 Review Drug Pricing or Distribution SHLDR YES AGNST FOR 9.00 Restrict Executive Compensation SHLDR YES AGNST FOR 10.00 Review or Promote Animal Welfare SHLDR YES AGNST FOR Protective Life PL 743674103 5/3/04 Annual 1.01 Elect John J. McMahon Jr. MGMT YES FOR FOR 1.02 Elect James S.M. French MGMT YES FOR FOR 1.03 Elect John D. Johns MGMT YES FOR FOR 1.04 Elect Donald M. James MGMT YES FOR FOR 1.05 Elect J. Gary Cooper MGMT YES FOR FOR 1.06 Elect H. Corbin Day MGMT YES FOR FOR 1.07 Elect William Michael Warren Jr. MGMT YES FOR FOR 1.08 Elect Malcolm Portera MGMT YES FOR FOR 1.09 Elect Thomas L. Hamby MGMT YES FOR FOR 1.10 Elect Vanessa Leonard MGMT YES FOR FOR 1.11 Elect William A. Terry MGMT YES FOR FOR 2.00 Adopt Director Stock Option Plan MGMT YES AGNST AGNST 3.00 Ratify Selection of Auditors MGMT YES FOR FOR Renal Care Group Inc RCI 759930100 6/9/04 Annual 1.01 Elect Joseph C. Hutts MGMT YES FOR FOR 1.02 Elect Harry R. Jacobson MGMT YES FOR FOR 1.03 Elect Thomas A. Lowery MGMT YES FOR FOR 2.00 Adopt Stock Option Plan MGMT YES AGNST AGNST 3.00 Amend Stock Option Plan MGMT YES FOR FOR 4.00 Increase Authorized Common Stock MGMT YES FOR FOR Schering-Plough SGP 806605101 4/27/04 Annual 1.01 Elect Fred Hassan MGMT YES FOR FOR 1.02 Elect Philip Leder MGMT YES FOR FOR 1.03 Elect Eugene R. McGrath MGMT YES FOR FOR 1.04 Elect Richard de J. Osborne MGMT YES FOR FOR 2.00 Ratify Selection of Auditors MGMT YES FOR FOR 3.00 Approve Annual Bonus Plan MGMT YES FOR FOR Tellabs TLAB 879664100 4/22/04 Annual 1.01 Elect Michael J. Birck MGMT YES FOR FOR 1.02 Elect Frederick A. Krehbiel MGMT YES FOR FOR 1.03 Elect Krish A. Prabhu MGMT YES FOR FOR 2.00 Adopt Stock Option Plan MGMT YES AGNST AGNST 3.00 Ratify Selection of Auditors MGMT YES FOR FOR Tenet Healthcare THC 88033G100 5/6/04 Annual 1.01 Elect Trevor Fetter MGMT YES FOR FOR 1.02 Elect Van B. Honeycutt MGMT YES FOR FOR 1.03 Elect John C. Kane MGMT YES FOR FOR 1.04 Elect Edward A. Kangas MGMT YES FOR FOR 1.05 Elect J. Robert Kerrey MGMT YES FOR FOR 1.06 Elect Richard R. Pettingill MGMT YES FOR FOR 2.00 Ratify Selection of Auditors MGMT YES FOR FOR TJX Companies Inc TJX 872540109 6/1/04 Annual 1.01 Elect Gary L. Crittenden MGMT YES FOR FOR 1.02 Elect Edmond J. English MGMT YES FOR FOR 1.03 Elect Richard G. Lesser MGMT YES FOR FOR 2.00 Adopt Stock Option Plan MGMT YES AGNST AGNST 3.00 Monitor/Adopt ILO Conventions SHLDR YES AGNST FOR 4.00 Review Global Labor Practices SHLDR YES AGNST FOR 5.00 Repeal Classified Board SHLDR YES FOR AGNST Universal Health Services UHS 913903100 5/19/04 Annual 1.00 Elect Robert H. Hotz MGMT YES FOR FOR 2.00 Add Shares to Stock Award Plan MGMT YES AGNST AGNST Washington Mutual WM 939322103 4/20/04 Annual 1.01 Elect Anne V. Farrell MGMT YES FOR FOR 1.02 Elect Stephen E. Frank MGMT YES FOR FOR 1.03 Elect Margaret G. Osmer-McQuade MGMT YES FOR FOR 1.04 Elect William D. Schulte MGMT YES FOR FOR 2.00 Ratify Selection of Auditors MGMT YES FOR FOR 3.00 Implement Executive Compensation Plan SHLDR YES AGNST FOR WellPoint Health Networks WLP 94973H108 6/28/04 Special 1.00 Approve Merger/Acquisition MGMT YES FOR FOR Wyeth WYE 983024100 4/22/04 Annual 1.01 Elect Clifford L. Alexander Jr. MGMT YES FOR FOR 1.02 Elect Frank A. Bennack Jr. MGMT YES FOR FOR 1.03 Elect Richard L. Carrion MGMT YES FOR FOR 1.04 Elect Robert Essner MGMT YES FOR FOR 1.05 Elect John D. Feerick MGMT YES FOR FOR 1.06 Elect Robert S. Langer MGMT YES FOR FOR 1.07 Elect John P. Mascotte MGMT YES FOR FOR 1.08 Elect Mary Lake Polan MGMT YES FOR FOR 1.09 Elect Ivan G. Seidenberg MGMT YES FOR FOR 1.10 Elect Walter V. Shipley MGMT YES FOR FOR 1.11 Elect John R. Torell III MGMT YES FOR FOR 2.00 Ratify Selection of Auditors MGMT YES FOR FOR 3.00 Review Drug Pricing or Distribution SHLDR YES AGNST FOR 4.00 Review or Promote Animal Welfare SHLDR YES AGNST FOR Yum Brands Inc YUM 988498101 5/20/04 Annual 1.01 Elect Robert J. Holland Jr. MGMT YES FOR FOR 1.02 Elect David C. Novak MGMT YES FOR FOR 1.03 Elect Jackie Trujilo MGMT YES FOR FOR 2.00 Approve Annual Bonus Plan MGMT YES FOR FOR 3.00 Ratify Selection of Auditors MGMT YES FOR FOR 4.00 Review or Reduce Tobacco Harm to Health SHLDR YES AGNST FOR 5.00 Report on Sustainability SHLDR YES AGNST FOR 6.00 Urge MacBride on Contractor/Franchisee SHLDR YES AGNST FOR 7.00 Review or Curb Bioengineering SHLDR YES AGNST FOR 8.00 Review or Promote Animal Welfare SHLDR YES AGNST FOR Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation, regardless of whether the recommendation is 'For' or 'Against,' except where management has made no recommendation or has recommended that shareholders 'Abstain.' Where management has recommended that shareholders 'Abstain' from voting on a ballot item: 1) a ballot market 'Abstain' is considered to have been voted for management's recommendation to 'Abstain' and 2) a ballot voted 'For" or 'Against' is considered to have been voted against management's recommendation to 'Abstain.' Where management has made no recommendation on a ballot item, the abbreviation "N/A" is used to denote that there is no applicable recommendation compared to which a vote may be 'For' or 'Against' the recommendation of management. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Fund, Inc. By (Signature and Title) /s/ Albert O. Nicholas Albert O. Nicholas, Principal Executive Officer Date 08/12/2004
